In view of applicants’ remarks and the fact that the copolymer of claim 1 is novel and unobvious over the prior art the Examiner has rejoined the non-elected claims 11 to 18.  The amended claims do not lack unity of invention. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: The instant clams are neither taught nor suggested by the prior art.  The key features of the copoly-mer claimed is the requirement of at least one of the “w” and “z” units as well as the presence of at least one Si atom bonded on both sides to specific hydrocarbon groups (found in the “w” and “y” units).  This Si atom in a backbone as claimed, resulting from the polymerization of a Si terminated polyolefin, is neither taught nor suggested by the prior art.  The Imutu reference teaches Si terminated polyolefins but there is no teaching or suggestion to react them with a polysiloxane to form the block copolymer as claimed.  The Marks reference teaches a block copolymer that lacks any teaching or suggestion of a single .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/30/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765